         Case 1:20-cv-02405-EGS Document 164 Filed 01/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,


                    Plaintiffs,

        v.                                         Civil Docket No. 20-cv-2405 (EGS)

 LOUIS DEJOY, et al.,


                    Defendants.


                        UNOPPOSED MOTION TO MODIFY
                   DEFENDANTS’ DATA REPORTING OBLIGATIONS

       Pursuant to Federal Rule of Civil Procedure 54(b) and the Court’s inherent authority to

modify its orders, Defendants respectfully request that the Court modify its December 22, 2020

order concerning the United States Postal Service’s data reporting obligations. Defendants have

conferred with Plaintiffs, who do not oppose this motion.

       As the Court is aware, prior to the November 3 general election, the Court issued a series

of orders directing USPS to produce to Plaintiffs various data related to its processing of election

mail. See ECF No. 160 (describing orders). After the general election, the parties met and

conferred and reached agreement on a joint proposed order governing Defendants’ data reporting

obligations in advance of the Georgia runoff election. Id. The Court entered the joint proposed

order. See 12/22/2020 Minute Order.

       Since the Georgia runoff election has now passed, the parties met and conferred to

discuss USPS’s ongoing data reporting obligations. The parties agree that USPS need not

continue to produce the data identified in the Court’s December 22, 2020 Minute Order,

provided that USPS continues to produce updated data on the number of extra and late trips
         Case 1:20-cv-02405-EGS Document 164 Filed 01/15/21 Page 2 of 2




performed at the Nation, Area, and District level on a weekly basis. A proposed order reflecting

this agreement is attached.


Dated: January 15, 2021
                                    Respectfully submitted,

                                    JENNIFER B. DICKEY
                                    Acting Assistant Attorney General

                                    ERIC R. WOMACK
                                    Assistant Director, Federal Programs Branch

                                    /s/ John Robinson
                                    JOSEPH E. BORSON
                                    KUNTAL CHOLERA
                                    ALEXIS ECHOLS
                                    DENA M. ROTH
                                    JOHN ROBINSON (D.C. Bar No. 1044072)
                                    Trial Attorneys
                                    U.S. Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L. Street, NW
                                    Washington D.C. 20005
                                    (202) 616-8489
                                    john.j.robinson@usdoj.gov

                                    Attorneys for Defendants




                                               2
